Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montana (4557297) in view of Bartlow (3925132) and Jyh-Long (5103892).  The reference to Montana discloses the recited duct unit (title; abstract) comprising: a body (10,18; see fig 1) having a rectangular cross section (fig 1; col 6, lines 19-24); slats (86,40a,b; and 34 on the outside as well; figs 1 and 2) bonded (by adhesive 50; col 7, lines 4-9) and fixed to surfaces of the body without using rivets (adhesive is not rivets, col 7, lines 4-32 discuss pressure sensitive adhesive which normally what is found on double sided tape; also slats 34 are attached to the outside by welding which is also not rivets; col 6, lines 33-48), where at least slats 40a,b forming corrugations 86 for stiffening purposes can be formed in trapezoidal .  
With respect to claim 2, the slats comprises: a trapezoidal cross-sectional portion (Montana teaches this in col 8, lines 20-30); and Montana fails to teach a pair of flat sheet portions extended in opposite directions under a pair of hypotenuses of the trapezoidal cross-sectional portion.  This structure is seen in figure 3 of Bartlow which shows a pair of flat sheet portions 22 extended in opposite directions under a pair of hypotenuses 20 of the trapezoid cross-section.  It would have been obvious to one skilled in the art to provide the trapezoidal structure of Montana with a cover slat that has a pair of flat sheet portions extended in opposite directions under a pair of hypotenuses of the trapezoidal cross-sectional portion and connect or bond them to the outer surface of the duct as suggested by Bartlow where such would provide additional strength by insuring the trapezoidal portions of the slat are provided with external structure to prevent damage to the underlying trapezoidal slat portions to prevent failure.  
With respect to claim 3, the angle couplers comprises: a pair of female parts stacked on the ends of the two slats to be in contact therewith and bonded and fixed to the ends of the two slats; and a bent part whose both ends are coupled to the pair of female parts, such is taught by Jyh-Long and the angle couplers described above and would meet this structure by showing in figure 1b that the angle coupler inserts into slats 2 which have female parts to receive the angle couplers and a 90 degree bent part between the portions of the angle couplers that insert into the slats.  It would have been obvious to one skilled in the art to provide angle couplers to Montana as set forth above and that such be in the form of bent part with portions that insert into female part of the slats and to modify the slats of 
With respect to claim 4, wherein middle inner side of the bent part has a 90-degree bent surface and middle outer side of the bent part has a bent surface (this is seen in Jyh-Long as well where the 90 degree inner and outer bends exist on the coupler as seen in figure 1b); and it would have been obvious based on the combination above that the coupler is a 90 degree shape with inner and outer bends as taught by Jyh-Long and an obvious shape for a corner coupling to take when used on rectangular ducts to assure proper connection as described above.  
With respect to claim 6, primer coating layers formed on top surfaces of the body to which the slat is to be coupled, and formed on bottom surfaces of the flat sheet portions (Montana teaches coating layers 50 which can be considered priming type coatings, and can be formed where surfaces attach to underlying duct structure fig 2, and once provide where the trapezoidal sections attach would lead to upon modification with the teachings of Bartlow would attach and couple the pair of flat sheet portions provided and would therefore attach by the priming layer and adhesive as the claim requires once Montana is modified as set forth in claim 2 above).  

Allowable Subject Matter
Claims 5, and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The references to Rowan, Moss, Deitsch, Schardein, Kunsagi, Mez, Meinig, Arnoldt, and Haack disclosing state of the art ducts, some with flanges and angle couplers, some with stiffener structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH